DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 10 December 2020 in response to the Non-Final Office Action mailed on 27 October 2020 has been considered.  Claim(s) 1-4, 6-10, and 12-17 is/are pending.  Claim(s) 5 and 11 has/have been canceled.  Claim(s) 16 and 17 has/have been added.  Claim(s) 1-4, 6-10, and 12-17 has/have been examined in this action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-8, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104264786 A to Wu et al. in view of JP 2015-137473 to Kurosawa.

Regarding claim 1, Wu discloses a concrete structure body comprising: a first concrete member (11, Fig.1) having a first reinforcing steel (12) and a first facing surface (right surface of 11, Fig.1a); a second concrete member (21) having a second reinforcing steel (22) and a second facing surface (left surface of 21, Fig.1a) and disposed such that the first facing surface and the second facing surface face each 
Although vertical reinforcements within concrete structures typically have a tensile force applied, Wu does not specifically disclose a tensile force applied to the plurality of tendons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the reinforcing tendons with a tensile force 
Regarding claim 2, Wu in view of Kurosawa disclose wherein the plurality of tendons compress the connection portion with an adhesion force with respect to the connection portion tensile stress on the reinforcement tendons, causes compression force to the connection portion).  
Regarding claim 6, Wu discloses wherein the connection portion is made of concrete (Paragraph [0020] of translation).
Regarding claim 7, Wu discloses a method of manufacturing a concrete structure body, comprising: a step of disposing a first concrete member (11) having a first reinforcing steel (12) and a first facing surface (right surface of 11, Fig.1a) and a second concrete member (21) having a second reinforcing steel (22) and a second facing surface (left surface of 21, Fig.1a) such that the first facing surface and the second facing surface face each other (Fig.1b); a step of disposing a plurality of tendons (9) so as to extend along the first facing surface and the second facing surface (Fig.1d); a step of filling a gap between the first facing surface and the second facing surface with a filling material (10) that solidifies with a lapse of time (cast-in-place concrete; Paragraph [0020] of translation); wherein: the first reinforcing steel and the second reinforcing steel are disposed such that first portions thereof are embedded in the first concrete member and the second concrete member (portions of 12 and 22 within 11 and 22, Fig.1a), respectively, and loop portions (portions of 12 and 22, Fig.1c), which are second portions thereof, project from the first facing surface and the second facing surface, respectively, the first reinforcing steel projects toward the second facing 
Wu does not specifically disclose holding the plurality of tendons with a holding member (6) disposed to straddle on an external wall of the first concrete -3-Application No. 16/631,123member and on an external wall of the second concrete member (Fig.5), simultaneously applying a tensile force (jack 7) to the plurality of tendons in a longitudinal direction of the plurality of tendons and a step of removing the holding member that holds the plurality of tendons extending in the filling material that has solidified (Fig. 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the reinforcing tendons with a holding member and to have provided a tensile force so to ensure the tendon members do not pull through the concrete and also to provide the structure with improved stability and resistance to forces from wind, seismic forces, or other strong natural forces.
Regarding claim 8, Kurosawa discloses wherein, after the step of applying the tensile force to the plurality of tendons in the longitudinal direction of the plurality of tendons, the step of filling the gap between the first facing surface and the second facing surface with the filling material is performed (Paragraphs [0017] and [0018]).

Regarding claim 12, Kurosawa discloses wherein the holding member is disposed to be spaced from the filling material (4).  
Regarding claim 13, Kurosawa discloses wherein, between the holding member and the filling material, an intermediate member (4) that impedes contact between the holding member and the filling material is disposed.  
Regarding claim 14, Kurosawa discloses wherein the holding member includes a wedge member (53) that restricts the tendon, and a grip member that holds the wedge member (5).  
Regarding claim 15, Wu discloses wherein the filling material is uncured concrete (10; cast-in-place concrete) and Kurosawa discloses grout (9). 

Claims 3, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104264786 A to Wu et al. in view of JP 2015-137473 to Kurosawa in view of JP 2013-133598 A to Maeda.

Regarding claims 3, 4, 9, and 10, Wu discloses wherein the tendons are steel materials but does not disclose wherein the plurality of tendons each include a twisted wire portion having a structure constituted by a plurality of steel wires that are twisted 
Maeda discloses wherein the plurality of tendons (Fig.1) each include a twisted wire portion (1a) having a structure constituted by a plurality of steel wires (1a) that are twisted together, per claims 3 and 9, and a cover layer (3) that covers an outer circumference of a respective tendon of the plurality of tendons (Fig.1 and 2) per claims 4 and 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the tendons of Wu from twisted steel wires as taught by Maeda so to provide a high strength to weight ratio, increased elasticity, and greater flexibility. Twisted steel wires will also continue to remain in tension if one of the wires became defective.
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the tendons of Wu with a cover layer as taught by Maeda so to prevent the tendons from corroding.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635